DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 10/23/2020.

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method in a first node for wireless communications, comprising: receiving a first radio signal; and transmitting a first-type signaling on a first radio resource, the first-type signaling being used for indicating that the first radio signal is correctly received; or, transmitting a second-type signaling on a second radio resource, the second-type signaling being used for indicating that the first radio signal is not correctly received; wherein time-domain resources occupied by the first radio resource and time-domain resources occupied by the second radio resource are orthogonal.
The closest prior art, as previously recited, Kang et al. (US 2013/0044722 A1), Reial et al. (US 2018/0098295 A1), are also generally directed to various aspects of nodes for transmitting uplink/downlink ACK/NACK information vary for each user equipment allocated to the same downlink/uplink resource.  However, none of Kang, Reial teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 4, 6 and 14.  For example, none of the cited prior art teaches or suggest the steps of transmitting a first-type signaling on a first radio resource, the first-type signaling being used for indicating that the first radio signal is correctly received; or, transmitting a second-type signaling on a second radio resource, the second-type signaling being used for indicating that the first radio signal is not correctly received.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478